t c no united_states tax_court ronald c bachner petitioner v commissioner of internal revenue respondent docket no filed date p's employer withheld tax from his wages for p filed a timely return reporting no tax_liability and claiming a refund for the withheld tax no tax has ever been assessed or refunded for r issued a notice_of_deficiency after the expiration of the period of limitations assessment of any_tax against p for is now barred p claims that the entire amount of withheld tax is an overpayment within the meaning of sec_6512 i r c r maintains that any overpayment is limited to the amount by which the withheld tax exceeds the amount of tax which might have been properly assessed but for the statute_of_limitations held pursuant to 284_us_281 the amount of an overpayment for a taxable_year is limited to the excess of the tax paid over the amount which might have been properly assessed and demanded even though assessment is now barred by the statute_of_limitations dennis p craig for petitioner edward j laubach jr for respondent opinion ruwe judge this case is before the court on remand from the u s court_of_appeals for the third circuit for further consideration consistent with its opinion in 81_f3d_1274 3d cir affirming our decision regarding petitioner's tax_year and remanding with respect to petitioner's taxable_year subsequent to the remand of this case the parties filed a supplemental stipulation of facts and briefs relating to the issue on remand the issue for decision on remand is whether there is an overpayment of petitioner's income_tax for the taxable_year and if so the amount background in and petitioner was employed as a laboratory technician by the westinghouse electric corp in date petitioner sent the first of three letters to the internal_revenue_service all requesting assurance that his filing of a tax_return would not cause him to be treated as having relinquished any of his constitutional rights the district_director responded with letters emphasizing that the internal_revenue_code mandated the filing of returns describing the penalties otherwise applicable and urging petitioner to submit the required information and pay the required amount on or about date petitioner filed a form_1040 for the tax_year in addition to providing his name social_security_number and other identification information petitioner reported dollar_figure on line captioned wages salaries tips etc and attached the form_w-2 from his employer stating the same amount of compensation petitioner typed xxxxxx over the caption designated moving expense on line and typed the amount dollar_figure in the space provided he added in the margin the notation no income or taxable compensation see attached letter and eisner v macomber u sec_189 in a letter attached to the form_1040 petitioner claimed a refund of erroneously withheld federal income taxes cited court decisions and the internal_revenue_code for support and stated that his submission did not constitute a waiver of any rights petitioner subtracted the claimed deduction on line from his stated income and reported zero taxable_income he further claimed a refund of dollar_figure the total amount withheld as taxes from his year's salary the withheld taxes were not refunded in date petitioner was indicted on one count of tax_evasion for the tax_year in violation of sec_7201 and four counts of filing false fictitious or fraudulent claims for the years through in violation of u s c sec after a jury trial in the u s district_court western district of pennsylvania petitioner was acquitted of all charges on date respondent issued a notice_of_deficiency to petitioner for the year in which respondent determined a deficiency in the amount of dollar_figure and an addition_to_tax pursuant to sec_6653 of dollar_figure respondent filed an answer asserting in the alternative that petitioner is liable for additions to tax pursuant to sec_6651 and sec_6653 and in our original bench opinion we upheld respondent's deficiency determination and respondent's alternative position regarding the additions to tax under sec_6651 and sec_6653 we held that the altered form_1040 that petitioner filed for did not qualify as a return that would commence the running of 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure 2we did not uphold respondent's determination of fraud citing 676_f2d_980 3d cir revg tcmemo_1980_571 wherein the court_of_appeals for the third circuit reversed a finding of fraud in a case involving similar facts respondent did not appeal our holding on this point the period of limitations under sec_6501 in doing so we relied on 82_tc_766 affd 793_f2d_139 6th cir and its rationale that tampered forms which are a conspicuous protest against the payment of tax and are intended to deceive respondent's return processing personnel into refunding the withheld taxes do not meet the requirement that there be an honest and reasonable attempt to satisfy the requirements of the federal_income_tax law petitioner appealed our decision on appeal respondent reversed his position at trial and conceded that petitioner's altered form_1040 was a valid_return and that the 3-year period of limitations for assessment of petitioner's tax had expired as a result the statute_of_limitations bars the assessment of the deficiency and additions to tax for the court_of_appeals declined to decide whether petitioner was due a refund of the dollar_figure that had been withheld from his wages stating that questions as to the existence and amount of any overpayment are appropriately under the jurisdiction of this court in the first instance see sec_6512 bachner v commissioner supra pincite discussion the issue before us is whether there is an overpayment of petitioner's income_tax and if so the amount petitioner claims that the dollar_figure that was withheld from his wages as tax should be refunded or credited to him with interest generally under sec_6402 if a taxpayer has made an overpayment the secretary must refund the overpayment including interest in cases where this court has jurisdiction to redetermine a deficiency sec_6512 gives us jurisdiction to determine the amount of any overpayment which is to be credited or refunded sec_6512 does not define the term overpayment petitioner directs us to sec_6401 for the definition of overpayment sec_6401 provides that the term 'overpayment' includes that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the period of limitation properly applicable thereto emphasis added in 85_tc_445 we stated that sec_6401 contains a description of certain specific items that are statutorily treated as overpayments but that there is no specific statutory definition of the term overpayment within the code therefore we decline to accept any argument that the term overpayment is specifically and narrowly defined by sec_6401 in any event the facts of this case do not come within 3the overpayment may first be applied against any of petitioner's outstanding tax_liabilities the literal terms of sec_6401 here as explained infra the withheld tax was deemed paid on date well within the period of limitations and respondent is no longer seeking to make any assessments or collections the term overpayment has been interpreted to mean any payment in excess of that which is properly due 332_us_524 in 494_us_596 n the supreme court again addressed the meaning of the term overpayment stating the commonsense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all in estate of baumgardner v commissioner supra pincite we stated the liberty glass co generic definition of 'overpayment' is in reference to section of the internal_revenue_code_of_1939 section d of the internal_revenue_code_of_1939 in pertinent part included the following language which is substantially_similar to its successor sec_6512 'if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment_of_tax the tax_court shall have jurisdiction to determine the amount of such overpayment ' the liberty glass co definition applies in our determination of an overpayment as provided by sec_6512 it follows that in order to have an overpayment petitioner must have made a payment of tax for in excess of the amount which is properly due petitioner argues that his withheld taxes are fully recoverable with interest because they are deposits rather than payments petitioner relies on 995_f2d_205 fed cir wherein the court stated if the remittance was a deposit a payment did not occur until the formal assessments petitioner argues that since the period of limitations for assessment has expired the deposit should be treated as an overpayment which should be refunded we disagree the taxes withheld from petitioner's wages were not deposits sec_6513 provides that for purposes of sec_6511 or any_tax actually deducted and withheld at the source during any calendar_year under chapter shall in respect of the recipient of the income be deemed to have been paid_by him on the 15th day of the fourth month following the close of his taxable_year during westinghouse electric corp withheld tax from petitioner's wages in the amount of dollar_figure pursuant to sec_6513 the taxes withheld from petitioner's wages are deemed to have been paid_by 4in 995_f2d_205 fed cir the taxpayer made a deposit that was followed by untimely assessments in the instant case there has been no untimely assessment sec_3402 requires that every employer making payment of wages shall deduct and withhold upon such wages a tax further sec_3401 provides the term 'wages' means all remuneration for services performed by an employee for his employer petitioner on date as the court_of_appeals for the third circuit in the instant case noted there is ample basis to find unpersuasive bachner's view of wage withholdings as 'deposits ' refundable merely upon late assessment bachner v commissioner f 3d pincite9 citing 720_f2d_1096 9th cir see 590_f2d_68 3d cir petitioner argues that he is entitled to a refund of all his withholding credits for his tax_year because respondent failed to properly assess the tax within the statutory period of limitations provided by sec_6501 however whether or not there has been a timely assessment with respect to a specific year does not alone determine whether there has been an overpayment which would entitle a taxpayer to a refund as the court_of_appeals for the third circuit stated the language in sec_6501 refers only to 'limitations on assessment and collection ' and the operative clause of sec_6501 directs only that taxes 'be assessed within years after the return was filed ' a deficiency determination by which the irs seeks to establish the taxpayer's additional tax_liability is patently different from a refund determination by which the taxpayer seeks repayment or credit from the irs bachner v commissioner supra pincite under the principles established by the supreme court in 284_us_281 a taxpayer's claim_for_refund must be reduced by the amount of the correct_tax liability for the taxable_year regardless of the fact that the commissioner can no longer assess any deficiency for the taxable_year in lewis v reynolds supra the taxpayer filed a claim_for_refund alleging that certain deductions had been improperly disallowed by the commissioner after the period of limitations on additional_assessment had expired the commissioner agreed with the taxpayer that the period of limitations had expired but denied a refund on the basis that the correct computation of tax resulted in additional tax the taxpayer argued that the commissioner lacked the authority to redetermine the tax after the period of limitations had expired the supreme court disagreed while no new assessment can be made after the bar of the statute has fallen the taxpayer nevertheless is not entitled to a refund unless he has overpaid his tax an overpayment must appear before refund is authorized although the statute_of_limitations may have barred the assessment and collection of any additional sum it does not obliterate the right of the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded lewis v reynolds supra pincite the doctrine established in lewis v reynolds supra has been applied by this court in the determination of an overpayment see 40_tc_597 vacated and remanded pursuant to stipulation 2d cir holding that the decision in lewis v reynolds supra was controlling and allowing a reduction in an overpayment claimed by the taxpayer 28_tc_871 applying the doctrine_of lewis v reynolds supra to this case we find that even though assessment and collection of petitioner's tax_liability is now barred by the statute_of_limitations respondent has the right to retain prior timely payments to the extent they do not exceed the amount of petitioner's actual tax_liability 6our holding in morris v commissioner tcmemo_1966_245 is distinguishable in morris the taxpayer received and cashed a refund check of dollar_figure from the commissioner relating to her tax_year later in after the period of limitations for assessment had expired the commissioner assessed dollar_figure representing the erroneous refund of dollar_figure plus interest in the commissioner collected by way of a levy on funds the taxpayer had on deposit at a savings bank we held that the rationale underlying lewis v reynolds is not properly applicable where as here the assessment and collection by the commissioner was illegal here respondent has neither assessed nor collected the funds illegally 7the statutes authorizing tax refunds and suits for their recovery are predicated upon equitable principles 301_us_532 in a tax_court proceeding either party is free to raise equity-based defenses to the assertions of the other party and the court insofar as it has jurisdiction over the main claim is free to entertain those defenses 101_tc_551 here we have jurisdiction to determine the overpayment under sec_6512 and therefore respondent is free to raise the defense provided in 284_us_281 see estate of mueller v commissioner supra 92_tc_776 we previously determined that petitioner's correct_tax liability for the taxable_year is dollar_figure petitioner's withholding payments totaled dollar_figure petitioner made no other_payments therefore any overpayment due to petitioner cannot be greater than the amount by which petitioner's tax_payments exceed his proper tax_liability for respondent also contends that the doctrine_of lewis v reynolds supra applies to the addition_to_tax under sec_6653 in the amount of dollar_figure and that any overpayment due petitioner should be reduced by this amount we agree additions to tax pursuant to sec_6653 are assessed collected and paid in the same manner as taxes sec_6662 while no addition_to_tax can be assessed for the doctrine_of lewis v reynolds supra permits the retention of any_tax payment which might have been properly assessed and demanded lewis v reynolds u s pincite 51_f3d_1012 11th cir see also 80_f3d_1576 fed cir holding interest barred from assessment by expiration of the statutory period of limitations may be offset against overpayment 577_f2d_1206 5th cir 8by conceding that the altered form_1040 is a valid_return respondent necessarily concedes that petitioner cannot be liable for the sec_6651 addition_to_tax for failure_to_file sec_6653 provides that if any part of any underpayment as defined in subsection c is due to negligence or intentional disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment in determining the existence of an underpayment no credit is given for tax withheld and paid over by the taxpayer's employer sec_6211 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 102_tc_596 myers v commissioner tcmemo_1988_160 mighell v commissioner tcmemo_1985_135 we previously held that petitioner was liable for the addition_to_tax under sec_6653 nothing in the record as supplemented gives us reason to change our prior holding while respondent now concedes that petitioner's form_1040 for is a return the position taken on this return is one frequently characterized as a frivolous time-worn tax protesting device the addition_to_tax under sec_6653 in the amount of dollar_figure percent of dollar_figure is part of petitioner's total tax_liability which might have been properly assessed and demanded lewis v reynolds supra pincite the difference between petitioner's total tax_liability of dollar_figure and his payments of dollar_figure is dollar_figure we hold that there is an overpayment with respect to petitioner's tax_year in this amount plus interest decision will be entered under rule
